               Case 2:20-cv-00845-JAD-DJA Document 6 Filed 07/21/21 Page 1 of 3



 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                             Case No.: 2:20-cv-00845-JAD-DJA
     Lavonte Glover,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Howell, et al.,
 8
                        Defendants
 9
10             Plaintiff Lavonte Glover brings this civil-rights case under § 1983 for events he alleges
                                                                            1
11 occurred during his incarceration at Southern Desert Correctional Center. The complaint did
12 not state what claims Glover was bringing, but briefly mentioned the defendants’ negligence. On
13 June 2, 2021, I issued a screening order, which dismissed any state law negligence claim without
                                        2
14 prejudice and without leave to amend. I gave Glover leave to file an amended complaint to the
15 extent he wanted to bring any federal claims. I ordered Glover to file any amended complaint by
16 July 2, 2021, and I expressly warned him that his failure to timely comply with the order would
                                        3
17 result in the dismissal of this case. The deadline has passed, and Glover has not filed an
                      4
18 amended complaint.
19
20
21
22   1
         ECF No. 1-1 (complaint).
23   2
         ECF No. 3 (order).
24
     3
         Id.
25
     4
     Glover updated his address shortly after I issued my screening order (ECF No. 4), and the
26 screening order was returned as undeliverable. ECF No. 5. However, the screening order was
27 remailed to Glover’s updated address on June 14, 2021. Thus, Glover has had ample opportunity
   to respond to the screening order.
28
                                                     1
               Case 2:20-cv-00845-JAD-DJA Document 6 Filed 07/21/21 Page 2 of 3



 1            District courts have the inherent power to control their dockets and “[i]n the exercise of
 2 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A
 3 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
 4 failure to obey a court order, or failure to comply with local rules. 6 In determining whether to
 5 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 6 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 7 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 8 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 9 availability of less drastic alternatives. 7
10            I find that the first two factors—the public’s interest in expeditiously resolving the
11 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
12 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
13 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
14 prosecuting an action. 8 The fourth factor is greatly outweighed by the factors in favor of
15 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
16 dismissal satisfies the consideration-of-alternatives requirement. 9 Glover was warned that his
17 case would be dismissed with prejudice if he failed to file an amended complaint by July 2,
18
19   5
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
20   6
       See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
     comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
     keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
     1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
24   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
     7
       Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
25   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
26   8
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
27
     9
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
28
                                                        2
               Case 2:20-cv-00845-JAD-DJA Document 6 Filed 07/21/21 Page 3 of 3



 1 2021. 10 So, Glover had adequate warning that his failure to file an amended complaint by the
 2 deadline would result in this case’s dismissal.
 3            Accordingly, IT IS HEREBY ORDERED that any federal claims are DISMISSED with
 4 prejudice, based on Glover’s failure to file an amended complaint in compliance with this court’s
 5 June 2, 2021, order;
 6            Glover’s state law claims are DISMISSED without prejudice, but without leave to
 7 amend, as ordered in this court’s June 2, 2021, order;
 8            This action is DISMISSED in its entirety;
 9            Glover’s application to proceed in forma pauperis [ECF No. 6] is DENIED as moot; and
10            The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
11 CASE.
              Dated: July 21, 2021
12
13
14                                                        ________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
15
16
17
18
19
20
21
22
23
24
25
26
27
28   10
          ECF No. 3 (order).
                                                     3
